Citation Nr: 0023586	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  95-07 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date prior to July 21, 1988, for 
an award of service connection for major depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
September 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which awarded an effective date of July 
21, 1988 for an award of service connection for an acquired 
psychiatric disorder (major depression).  A notice of 
disagreement was received in December 1994, a statement of 
the case was received in January 1995, and a substantive 
appeal was received in February 1995.


FINDINGS OF FACT

1.  In an unappealed January 1972 rating decision, the RO 
denied the veteran's original claim for entitlement to 
service connection for an acquired psychiatric disorder.

2.  The claim of entitlement to service connection for an 
acquired psychiatric disorder, based on the submission of new 
and material evidence, was subsequently denied by the RO in 
unappealed rating decisions dated in January 1972, June 1978, 
February 1982, and January 1986.

3.  On July 21, 1988, the RO received the veteran's claim to 
reopen his request for service connection for an acquired 
psychiatric disorder.

4.  In an August 1991 BVA decision, the BVA denied service 
connection for an acquired psychiatric disorder on the basis 
that no new and material evidence had been presented to 
reopen a claim for entitlement to service connection. 

5.  In a December 1992 rating decision, the veteran was 
granted service connection for major depression, evaluated at 
30 percent from February 27, 1991, the date the RO received a 
private medical report reflecting treatment for paranoid 
schizophrenia.  

6.  In a July 1994 rating decision, the effective date for 
service connection for an acquired psychiatric disorder 
(major depression) was changed to July 21, 1988, the date of 
receipt of the veteran's claim to reopen.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
July 21, 1988, for an award of service connection for major 
depression, have not been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim for an earlier 
effective date for an award of service connection for major 
depression.  Presently, the effective date assigned for that 
award is July 21, 1988.  The veteran contends that the 
effective date should be closer to the date of his service 
separation in 1970, as he maintains that the disorder was 
manifest during active military service.  The Board has 
reviewed the veteran's contentions, in conjunction with the 
applicable legal criteria outlined below.  However, the Board 
finds that there is no legal basis for assignment of an 
effective date prior to July 21, 1988, for an award of 
service connection for an acquired psychiatric disorder, and 
the appeal must be denied.

According to the law, except as otherwise provided, the 
effective date of an award of compensation based on an 
original claim or a claim reopened after a final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim, or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  If new and material evidence 
is received within the appeal period or prior to an appellate 
decision, the effective date will be as though the former 
decision had not been rendered.  38 C.F.R. § 3.400(q)(1)(i).  
Otherwise, if new and material evidence was received after a 
final disallowance, the effective date will be the date of 
receipt of the new claim or date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(q)(1)(ii).

A review of the veteran's claims file reveals that he had 
active military service from November 1965 to September 1970.  
In November 1971, the RO received the veteran's original 
Application for Compensation or Pension, in which he listed a 
psychiatric disorder as his claimed disability.  In a January 
1972 rating decision, the RO denied service connection for a 
psychiatric disorder.  That decision was not appealed, and 
became a final decision.  See 38 U.S.C.A. § 7105(c).  
Subsequently, the veteran made several attempts to reopen his 
claim for service connection for an acquired psychiatric 
disorder, but the RO denied his requests in rating decisions 
dated in June 1978, February 1982, and January 1986, none of 
which were appealed.  All of these decisions therefore became 
final.  See id. 

On July 21, 1988, the RO received a statement from the 
veteran, requesting that the RO reopen his claim for service 
connection for an acquired psychiatric disorder.  The RO 
denied the veteran's request in a March 1989 rating decision, 
which the veteran appealed to the BVA.  In an August 1991 BVA 
decision, the BVA denied service connection for an acquired 
psychiatric disorder on the basis that no new and material 
evidence had been presented to reopen a claim for entitlement 
to service connection.  The Board decision is final decision.  
38 U.S.C.A. § 7104.

Subsequently, in a December 1992 rating decision, the RO 
granted the veteran service connection for major depression 
effective from February 27, 1991, the date that the RO 
received a private medical report from Dr. Robert C. Barron, 
which reflected a diagnosis of paranoid schizophrenia and an 
opinion linking that disorder to the veteran's service.  The 
veteran expressed disagreement with the February 1991 
effective date, and initiated this appeal.  During the 
pendency of this appeal, in a July 1994 rating decision, the 
effective date for service connection for an acquired 
psychiatric disorder (major depression) was changed to July 
21, 1988, the date of receipt of the veteran's claim to 
reopen.

Initially, the Board notes that as the August 1991 BVA 
decision is a final decision, it appears that generally there 
would be no basis to assign an effective date for an award of 
service connection prior to the date of the BVA decision.  
See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  However, in the 
RO's December 1992 grant of service connection, the effective 
date assigned was February 1991, a date prior to the August 
1991 BVA decision.  It appears that following the January 
1991 SSOC, in February 1991, the RO received a private 
medical record from Dr. Barron, which reflected a diagnosis 
of schizophrenia.  As that record was received at the RO 
after the January 1991 SSOC, it was therefore not considered 
by the RO.  Moreover, that record does not even appear to 
have been considered in the August 1991 BVA decision.  
Despite the February 1991 date-stamp, reflecting the date of 
receipt at the RO, it is unclear whether that record was 
actually associated with the veteran's claims file at the 
time of the August 1991 BVA decision.  Significantly, the 
private medical record appears in the veteran's claims file 
after the BVA decision.  In other words, at the time of the 
August 1991 Board decision, VA had possession of an item of 
evidence (not yet before the Board).  

The RO, as explained in a hearing officer's decision, 
acknowledged that the pertinent item of evidence was at the 
RO prior to the Board decision.  Since this item of evidence 
proved to be not only new and material to reopen prior final 
decisions, but also of such probative value as to warrant 
entitlement to service connection, the RO correctly 
considered the question of the effective date as if the Board 
decision had not been rendered.  In doing so, the RO selected 
an effective date of July 21, 1988, which is the date the 
veteran requested that his claim be reopened.  However, there 
is simply no basis in the present case to assign an earlier 
effective date, because there were prior final denials of the 
veteran's claim.  The assignment of an effective date in such 
cases is governed by laws and regulations applicable to 
claims which are reopened.   

In short, the Board finds that there is no legal basis to 
assign an effective date for an award of acquired psychiatric 
disorder (major depression) prior to July 21, 1988, and the 
appeal is denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994) (where the law is dispositive, the claim should be 
denied on the basis of the absence of legal merit).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
Member, Board of Veterans' Appeals

 

